DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 09/07/2021.
Claims 1-20 are pending. Claims 1 and 20 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoang et al. (“Van Hoang”), U.S. Pub. No. 2018/0247271 A1, published August 2018, in view of Williams et al. (“Williams”), U.S. Pub. No. 2011/0320470 A1, published December 2011, and further in view of Cutrell et al. (“Cutrell”), U.S. Pub. No. 2007/0005576 A1, published January 2007.
Regarding independent claim 1, Van Hoang teaches a search apparatus comprising: a receiver that receives a query including search term for a search; because Van Hoang teaches performing search engine optimization on job postings and determining whether the ranking by a search engine of such job postings would be affected based on changes to the content of the job postings (par. 0012). Van Hoang teaches a user uses a public accessible search engine to conduct a search using one or more keywords and one or more job postings may be presented as search results by the search engine (par. 0012). Van Hoang teaches receiving a query including job titles to use as keywords to search a database (par. 0086-0088).
Van Hoang suggests and a determining unit that determines suggested terms to be used for refined searches, the refined searches each using the search term and a respective one of the suggested terms; because Van Hoang teaches suggesting words and/or phrases to members associated with corresponding identified job postings, where the suggested words and phrases are stored as part of keyword associations, to help members of the social networking service improve the relevancy of their job postings and the likelihood that a search engine determines a higher ranking for a given job posting (par. 0082), therefore Van Hoang teaches a determining unit that determines suggested terms to be used for refined searches. 
Van Hoang does not expressly teach the refined searches each using the search term and a respective one of the suggested terms; however Williams teaches presenting a suggested search 
Van Hoang teaches wherein the suggested terms are determined based on (i) an amount of overlap between results of the refined searches and/or (ii) an amount of difference between the number of results of one of the refined searches and the number of results of another one of the refined searches; because Van Hoang teaches that in one embodiment, the search results used in this second set of search results do not overlap with the search results from the first set (e.g., the search results considered to be the most relevant search results) (par. 0057). Van Hoang also teaches that for each job title of the set of job titles, the vectorization module returns a set of words and/or phrases that are a word cosine distance for a given job title using the selected job postings having the given job title as a job posting attribute value (par. 0055-0056) and therefore teaches an amount of difference between the number of results of one of the refined searches and the number of results of another one of the refined searches. Van Hoang further teaches the comparison of the standardized attribute values with one or more of the job titles may be a binary determination (e.g., that the job posting is associated with a standardized attribute value that either "is" or "is not" one or more of the job titles (par. 0053).
Van Hoang does not expressly teach a term selector that determines whether an instruction has been received for adding, to the query as a search term, a term selected by a user from the suggested terms, wherein when a determination is made that the instruction has been received, the term selector adds the term selected by a user from the suggested terms to the query, and the term selector repeatedly adds terms selected by the user from the suggested terms to the query until a determination is made that the instruction has not been received; however, 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the search optimization methods taught by Van Hoang with the methods of suggesting search terms taught by Williams and the search interface taught by Cutrell, since all three were directed to search engines, and it would have been obvious and desirable to combine the methods of suggesting search terms taught by Williams with the search optimization system and methods for job posting documents taught by Van Hoang, using the interface with word wheel and selectors taught by Cutrell, using the methods taught in Cutrell, in order to achieve predictable results. KSR.

Regarding dependent claim 2, Van Hoang teaches the search apparatus according to Claim 1, wherein the determining unit obtains relations between terms by using correspondences between a document list obtained by extracting documents that include the search term received by the receiver from among documents stored in advance and terms stored in advance, and determines the suggested terms from the obtained relations between terms; because Van Hoang teaches the search system may convert the obtained search results (e.g., web pages) into plain text representations of such web pages (par. 0045-0046). Van Hoang teaches using matrices to associate the document text with a given keyword (par. 0047-0048).

Regarding dependent claim 3, Van Hoang teaches the search apparatus according to Claim 2, wherein the determining unit obtains, as the relations between terms, mutual information between a probability that terms to be suggested are selected and a probability of a refined search type, and determines the suggested terms so that the mutual information is smallest or is equal to or smaller than a predetermined threshold; since Van Hoang teaches a relevant term matrix generator which can compare a predetermined threshold value with relevant terms to determine the most relevant terms (par. 0049-0050).

Regarding dependent claim 4, Van Hoang does not expressly teach the search apparatus according to Claim 2, further comprising a limiter that limits, by using the search term received by the receiver, the number of terms to be used to obtain the relations between terms; however, Williams teaches tracking a usage history of a term where using these values a probability can be calculated that predicts a likelihood that a particular sequence of words will 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the search optimization methods taught by Van Hoang with the methods of suggesting search terms taught by Williams, since both Van Hoang and Williams were directed to search engines, and it would have been obvious and desirable to combine the methods of suggesting search terms taught by Williams with the search optimization system and methods for job posting documents taught by Van Hoang, in order to achieve predictable results. KSR.

Regarding dependent claim 5, Van Hoang does not expressly teach the search apparatus according to Claim 3, further comprising a limiter that limits, by using the search term received by the receiver, the number of terms to be used to obtain the relations between terms; however, however, Williams teaches tracking a usage history of a term where using these values a probability can be calculated that predicts a likelihood that a particular sequence of words will appear after n-1 (par. 0029-0031). Williams teaches search techniques for when a limited number of top search term sequences are desired, e.g., top ten (par. 0033).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the search optimization methods taught by Van Hoang with the methods of suggesting search terms taught by Williams, since both Van Hoang and Williams were directed to search engines, and it would have been obvious and desirable to combine the methods of suggesting search terms taught by Williams with the search KSR.

Regarding dependent claim 6, Van Hoang teaches the search apparatus according to Claim 2, further comprising a restrictor that sets a restriction on a necessary number of documents for the document list, wherein the determining unit obtains the relations between terms by using correspondences between the document list obtained by extracting documents that include the search term received by the receiver from among documents that match the restriction set by the restrictor and the terms stored in advance, and determines the suggested terms; because Van Hoang teaches the search system may convert the obtained search results (e.g., web pages) into plain text representations of such web pages (par. 0045-0046). Van Hoang teaches using matrices to associate the document text with a given keyword (par. 0047-0048).
Van Hoang teaches the relevancy determination module may further determine an Edit Distance to allow for fuzzy matching; using an Edit Distance with the Jaccard Index algorithm is useful at matching strings (e.g., job titles and associated words and/or phrases) with multiple words (par. 0060-0067).  

Regarding dependent claim 7, Van Hoang teaches the search apparatus according to Claim 3, further comprising a restrictor that sets a restriction on a necessary number of documents for the document list, wherein the determining unit obtains the relations between terms by using correspondences between the document list obtained by extracting documents that include the search term received by the receiver from among documents that match the restriction set by the restrictor and the terms stored in advance, and determines the suggested terms; because Van Hoang teaches the search system may convert the obtained search results (e.g., web pages) into plain text representations of such web pages (par. 0045-0046). Van Hoang teaches using matrices to associate the document text with a given keyword (par. 0047-0048).
Van Hoang teaches the relevancy determination module may further determine an Edit Distance to allow for fuzzy matching; using an Edit Distance with the Jaccard Index algorithm is useful at matching strings (e.g., job titles and associated words and/or phrases) with multiple words (par. 0060-0067).  

Regarding dependent claim 8, Van Hoang teaches the search apparatus according to Claim 4, further comprising a restrictor that sets a restriction on a necessary number of documents for the document list, wherein the determining unit obtains the relations between terms by using correspondences between the document list obtained by extracting documents that include the search term received by the receiver from among documents that match the restriction set by the restrictor and the terms stored in advance, and determines the suggested terms; because Van Hoang teaches the search system may convert the obtained search results (e.g., web pages) into plain text representations of such web pages (par. 0045-0046). Van Hoang teaches using matrices to associate the document text with a given keyword (par. 0047-0048).
Van Hoang teaches the relevancy determination module may further determine an Edit Distance to allow for fuzzy matching; using an Edit Distance with the Jaccard Index algorithm is useful at matching strings (e.g., job titles and associated words and/or phrases) with multiple words (par. 0060-0067).  

Regarding dependent claim 9, Van Hoang teaches the search apparatus according to Claim 5, further comprising a restrictor that sets a restriction on a necessary number of documents for the document list, wherein the determining unit obtains the relations between terms by using correspondences between the document list obtained by extracting documents that include the search term received by the receiver from among documents that match the restriction set by the restrictor and the terms stored in advance, and determines the suggested terms; because Van Hoang teaches the search system may convert the obtained search results (e.g., web pages) into plain text representations of such web pages (par. 0045-0046). Van Hoang teaches using matrices to associate the document text with a given keyword (par. 0047-0048).
Van Hoang teaches the relevancy determination module may further determine an Edit Distance to allow for fuzzy matching; using an Edit Distance with the Jaccard Index algorithm is useful at matching strings (e.g., job titles and associated words and/or phrases) with multiple words (par. 0060-0067).  

Regarding dependent claim 10, Van Hoang teaches the search apparatus according to Claim 6, wherein the restrictor determines the necessary number of documents by using the number of documents and a predetermined number of suggested terms; because Van Hoang teaches the most relevant search results are considered to be a predetermined number of web pages that are provided in a ranked order by the given search engine (par. 0042). Van Hoang teaches one or more predetermined keywords (Abstract, par. 0054).

Regarding dependent claim 11, Van Hoang teaches the search apparatus according to Claim 7, wherein the restrictor determines the necessary number of documents by using the number of documents and a predetermined number of suggested terms; because Van Hoang teaches the most relevant search results are considered to be a predetermined number of web pages that are provided in a ranked order by the given search engine (par. 0042). Van Hoang teaches one or more predetermined keywords (Abstract, par. 0054).

Regarding dependent claim 12, Van Hoang teaches the search apparatus according to Claim 8, wherein the restrictor determines the necessary number of documents by using the number of documents and a predetermined number of suggested terms; because Van Hoang teaches the most relevant search results are considered to be a predetermined number of web pages that are provided in a ranked order by the given search engine (par. 0042). Van Hoang teaches one or more predetermined keywords (Abstract, par. 0054).

Regarding dependent claim 13, Van Hoang teaches the search apparatus according to Claim 9, wherein the restrictor determines the necessary number of documents by using the number of documents and a predetermined number of suggested terms; because Van Hoang teaches the most relevant search results are considered to be a predetermined number of web pages that are provided in a ranked order by the given search engine (par. 0042). Van Hoang teaches one or more predetermined keywords (Abstract, par. 0054).

Regarding dependent claim 14, Van Hoang teaches the search apparatus according to Claim 1, wherein the determining unit determines the suggested terms by using a Jaccard coefficient, a Dice coefficient, or a Simpson coefficient; because Van Hoang teaches using a Jaccard coefficient (par. 0066-0069).

Regarding dependent claim 15, Van Hoang teaches the search apparatus according to Claim 1, wherein the determining unit determines the suggested terms by using a difference in the number of documents obtained by adding terms to be suggested to a query; because Van Hoang teaches a first and second set of search results and comparing the retrieved values with a threshold (par. 0056-0058; par. 0079-0080). Van Hoang teaches querying one or more search engines (par. 0087-0088).
Van Hoang teaches that in one embodiment, the search results used in this second set of search results do not overlap with the search results from the first set (e.g., the search results considered to be the most relevant search results) (par. 0057). Van Hoang also teaches that for each job title of the set of job titles, the vectorization module returns a set of words and/or phrases that are a word cosine distance for a given job title using the selected job postings having the given job title as a job posting attribute value (par. 0055-0056) and therefore teaches an amount of difference between the number of results of one of the refined searches and the number of results of another one of the refined searches. Van Hoang further teaches the comparison of the standardized attribute values with one or more of the job titles may be a binary determination (e.g., that the job posting is associated with a standardized attribute value that either "is" or "is not" one or more of the job titles (par. 0053).

Regarding dependent claim 16, Van Hoang teaches the search apparatus according to Claim 3, wherein the determining unit determines the suggested terms by using a dummy term that is virtually determined and with which a search result includes a predetermined ideal number of documents and the search result does not overlap with search results using other terms; since Van Hoang teaches that in one embodiment, the search results used in this second set of search results do not overlap with the search results from the first set (e.g., the search results considered to be the most relevant search results) (par. 0057). Van Hoang also teaches that for each job title of the set of job titles, the vectorization module returns a set of words and/or phrases that are a word cosine distance for a given job title using the selected job postings having the given job title as a job posting attribute value (par. 0055-0056) and therefore teaches an amount of difference between the number of results of one of the refined searches and the number of results of another one of the refined searches. Van Hoang further teaches the comparison of the standardized attribute values with one or more of the job titles may be a binary determination (e.g., that the job posting is associated with a standardized attribute value that either "is" or "is not" one or more of the job titles (par. 0053).
Van Hoang teaches using a search engine dummy variable (par. 0068).

Regarding dependent claim 17, Van Hoang teaches the search apparatus according to Claim 1, further comprising a display unit that displays the number of documents for a query before the refined searches, an amount of documents in a case where any of the suggested terms is added to the query, an overlap in a case where any of the suggested terms is added to the query, an imbalance in a case where any of the suggested terms is added to the query, and a loss in a case where any of the suggested terms is added to the query as respective regions; because Van Hoang teaches a display module to display user interfaces, on a client device used to perform searches (par. 0016-0017).  While Van Hoang does not expressly teach displaying the interfaces as claimed, Van Hoang teaches that in one embodiment, the search results used in this second set of search results do not overlap with the search results from the first set (e.g., the 
Van Hoang teaches suggesting words and/or phrases to members associated with corresponding identified job postings, where the suggested words and phrases are stored as part of keyword associations, to help members of the social networking service improve the relevancy of their job postings and the likelihood that a search engine determines a higher ranking for a given job posting (par. 0082).
Therefore, Van Hoang teaches a display for interfaces on a client device, and while Van Hoang does not expressly teach displaying the search and overlap, imbalance, and loss as claimed, Van Hoang does teach calculating the overlap and difference and number of documents and search terms, and it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the display of Van Hoang to display the calculations disclosed by Van Hoang, in order to achieve predictable results. KSR.
While Van Hoang does not expressly teach a region, Williams teaches information categories in a search parameter corpus that include geographical locations (par. 0024). Williams 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the search optimization methods taught by Van Hoang with the methods of suggesting search terms taught by Williams, since both Van Hoang and Williams were directed to search engines, and it would have been obvious and desirable to combine the methods of suggesting search terms taught by Williams with the search optimization system and methods for job posting documents taught by Van Hoang, in order to achieve predictable results. KSR.

Regarding dependent claim 18, Van Hoang teaches the search apparatus according to Claim 17, further comprising an adding unit that adds, to the query, a term that corresponds to a region selected from among the regions; however, Williams teaches information categories in a search parameter corpus that include geographical locations (par. 0024). Williams teaches generating a suggested search query by forming a new query from parameters that are stored in the corpus (par. 0028-0029).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the search optimization methods taught by Van Hoang with the methods of suggesting search terms taught by Williams, since both Van Hoang and Williams were directed to search engines, and it would have been obvious and desirable to combine the methods of suggesting search terms taught by Williams with the search optimization system and methods for job posting documents taught by Van Hoang, in order to achieve predictable results. KSR.

Regarding dependent claim 19, Van Hoang teaches a search system comprising: the search apparatus according to Claim 1; and an information processing terminal to which a term to be received by the receiver is input and that displays a determination result obtained by the determining unit; because Van Hoang teaches a display module to display user interfaces, on a client device used to perform searches by communicating with a server device (par. 0016-0017).

Regarding independent claim 20, Van Hoang teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for search, the process comprising: receiving a query including a search term for a search; because Van Hoang teaches a display module to display user interfaces, on a client device used to perform searches by communicating with a server device (par. 0016-0017). Van Hoang teaches performing search engine optimization on job postings and determining whether the ranking by a search engine of such job postings would be affected based on changes to the content of the job postings (par. 0012). Van Hoang teaches a user uses a public accessible search engine to conduct a search using one or more keywords and one or more job postings may be presented as search results by the search engine (par. 0012). Van Hoang teaches receiving a query including job titles to use as keywords to search a database (par. 0086-0088).
Van Hoang suggests determining suggested terms to be used for refined searches, the refined searches each using the search term and a respective one of the suggested terms, because Van Hoang teaches suggesting words and/or phrases to members associated with corresponding identified job postings, where the suggested words and phrases are stored as part of keyword associations, to help members of the social networking service improve the relevancy of their job a determining unit that determines suggested terms to be used for refined searches. 
Van Hoang does not expressly teach the refined searches each using the search term and a respective one of the suggested terms; however Williams teaches presenting a suggested search query to the user as an option to be submitted to the search system (par. 0011; par. 0020; 0027-28). Williams teaches completing a search query using a user entered search term and a user derived search parameter (par. 0033).
Van Hoang teaches wherein the suggested terms are determined based on (i) an amount of overlap between results of the refined searches and/or (ii) an amount of difference between the number of results of one of the refined searches and the number of results of another one of the refined searches; because Van Hoang teaches that in one embodiment, the search results used in this second set of search results do not overlap with the search results from the first set (e.g., the search results considered to be the most relevant search results) (par. 0057). Van Hoang also teaches that for each job title of the set of job titles, the vectorization module returns a set of words and/or phrases that are a word cosine distance for a given job title using the selected job postings having the given job title as a job posting attribute value (par. 0055-0056) and therefore teaches an amount of difference between the number of results of one of the refined searches and the number of results of another one of the refined searches. Van Hoang further teaches the comparison of the standardized attribute values with one or more of the job titles may be a binary determination (e.g., that the job posting is associated with a standardized attribute value that either "is" or "is not" one or more of the job titles (par. 0053).
determining whether an instruction has been received for adding, to the query as a search term, a term selected by a user from the suggested terms; when a determination is made that the instruction has been received, adding the term selected by a user from the suggested terms to the query; and repeatedly adding terms selected by the user from the suggested terms to the query until a determination is made that the instruction has not been received; however, Cutrell teaches a search engine user interface with a query pane, a property tiles pane with property panes that present items that may be used for filtering and searching, and a results pane (par. 0064; Fig. 1). Cutrell teaches that these GUI elements are used to select search criteria, initiate searches, apply filters, and view the results of searches (par. 0065). Cutrell teaches that terms may be entered in the active query box (par. 0080), when text is entered in a new text line, a word-wheel pop-up appears and a process whereby a list of suggested words, i.e., terms, is dynamically gathered and presented as text is entered using the entered text as search criteria (par. 0081; par. 0083; Fig. 11A-11B). Cutrell teaches that the contents of the scrollable pane may be clicked directly to make a selection; if the term is clicked, it is added to the list of terms in the active query box (par. 0082; Fig. 11C). Cutrell teaches that the selector repeatedly adds terms selected by the user from the suggested terms to the query, because Cutrell teaches that the tab key can be used to select terms or the contents of the scrollable pane may be clicked directly to make a selection (par. 0082), which would enable the user to repeatedly add suggested terms to the query and when not clicking, the interface would determine that the selection instruction has not been received.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the search optimization methods taught by Van Hoang with the methods of suggesting search terms taught by Williams and the search KSR.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Cutrell reference is relied upon to teach the newly claimed limitations of claims 1 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIA L TAPP/Primary Examiner, Art Unit 2144